Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al (US Pat. No. 7665916 B2 published 02/23/2010; hereinafter Yamamoto).
Regarding claim 1, Yamamoto teaches a sample extracting device for moving on a substrate and extracting a solidified sample (cleaning liquid pouring nozzle 100 – Fig. 13a), the sample extracting device comprising: 
a coating unit  (cleaning liquid discharge slit 101 – Fig. 13b) configured to coat a liquid chemical for dissolving the solidified 5sample (“for dissolving the solidified 5sample” does not positivity claim “the solidified 5sample” and is interpreted under BRI as a device capable of coating a solidified sample; see MPEP 2115) (cleaning liquid discharge slit 101 forms a layer of water on the wafer – Fig. 13b) on the 
a recovering unit (a cleaning liquid sucking slit 102 – Fig. 13a) configured to recover the liquid chemical in which the sample is dissolved (“recover the liquid chemical in which the sample is dissolved” does not positivity claim “the sample” and is interpreted under BRI as a device capable of recovering liquids; see MPEP 2115) on the substrate (wafer – Figs. 13a-b) (the cleaning liquid sucking slit 102 is capable of collecting a sample solution from the wafer – Fig. 13a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5, 10, 11-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Marschke (US20040259189A1 published 12/23/2004).
Regarding claim 2, Yamamoto teaches the sample extracting device of claim 1, further comprising: 10
However, Yamamoto does not teach a liquid chemical circulation line connecting the coating unit and the recovering 10unit. 
Marschke teaches a water contaminant monitoring and detection system comprising a liquid chemical circulation line (a concentrator 27 may be utilized to concentrate the sample in the sample reservoir 16 for recirculation through the detectors – paragraph 14) connecting the coating unit (a concentrate line 33 – Fig. 1) and the recovering unit (the line from the sample reservoir 16 to the pump 17 – Fig. 1), 
wherein the coating unit (a concentrate line 33 – Fig. 1) receives the liquid chemical in which the sample is dissolved from the recovering unit through the liquid chemical circulation line (concentrate line 33 receives concentrate from the pump 17 and concentrator 27 – Fig. 1) and coats the liquid chemical in which the sample is dissolved on the substrate (the concentrate line 33 sends liquid to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cleaning liquid pouring nozzle, as taught by Yamamoto, with the concentrator and recirculation setup, taught by Marschke, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Yamamoto and Marschke both teach systems for monitoring dissolved contaminants.
Regarding claim 3, Yamamoto, modified by Marschke, teaches the sample extracting device of claim 2, 
wherein the recovering unit (a cleaning liquid sucking slit 102 – Fig. 13a) includes a liquid chemical recovery pump (pump 17 – Marschke Fig. 1) for recovering the liquid chemical in which the sample is dissolved (the pump 17 continues to circulate the concentrate until the contaminant is at a level sufficient for detection – Marschke paragraph 14), 
the coating unit includes liquid chemical ejection pump (“coating unit liquid chemical ejection pump” in interpreted as a structure capable of ejecting liquid) (cleaning liquid source 84 – Fig. 9) for ejecting the liquid 20chemical on a substrate (cleaning liquid source 84 sends liquids to the wafer through the cleaning liquid discharge slit 101 – Fig. 13a-b), and 
until the sample extraction is completed (“until the sample extraction is completed” is interpreted under BRI as a pump capable of supplying liquids until a sample extraction is completed), the liquid chemical recovery pump (pump 17 – Marschke Fig. 1) supplies the recovered liquid chemical in which the sample is dissolved to the liquid chemical ejection pump of the coating unit (the pump 17 continues to circulate the concentrate until the contaminant is at a level sufficient for detection – 
Regarding claim 5, Yamamoto, modified by Marschke, teaches the sample extracting device of claim 3, wherein the liquid chemical 10ejection pump (cleaning liquid source 84 – Fig. 9) includes a liquid chemical ejection line valve (valve A – Fig. 9) for selectively blocking the liquid chemical ejected through a liquid chemical ejection line (valve A blocks flow from the cleaning liquid source 84 – Fig. 9), and 
the liquid chemical ejection line valve opens while the sample is extracted (valve A is capable of opening and allowing flow to the wafer – column 12 lines 65-67) and closes when the sample extraction is completed (after the wafer W has been cleaned, the valve A is closed – column 12 line 12).
Regarding claim 10, Yamamoto, modified by Marschke, teaches the sample extracting device of claim 1, wherein the coating unit and the recovering unit are disposed adjacent to each other (cleaning liquid discharge slit 101 and the cleaning liquid sucking slit 102 as adjacent to each other – Figs. 13a-b).
Regarding claim 11, Yamamoto teaches a residual solvent measuring apparatus (coating and developing system – Fig. 13a) comprising: 
a sample extracting device (cleaning liquid pouring nozzle 100 – Fig. 13a) configured to extract a sample on a substrate (capable of dissolving samples, such as components of the resist film – column 2 line 12); and 
wherein the sample extracting device comprises
 a coating unit (cleaning liquid discharge slit 101 and  – Fig. 13b) configured to coat a liquid chemical for dissolving a solidified sample (cleaning liquid discharge slit 101 forms a layer of water on the wafer – Fig. 13b) (“for dissolving a solidified 5sample” does not positivity claim “a solidified 5sample” and is interpreted under BRI as a device capable of dissolving a solidified sample; see MPEP 2115) on the substrate (wafer – Figs. 13a-b) (the water is capable of dissolving samples, such as components of the resist film – column 2 line 12); and 

However, Yamamoto does not teach a component analyzing device configured to analyze components of the extracted sample.
18015184.0005 Marschke teaches a water contaminant monitoring and detection system comprising a component analyzing device configured to analyze components of the extracted sample (detecting all three types of hazards, namely, chemical, biological and radioactive – paragraph 9) (each detector system would be installed in a location where continuous flow of water could be monitored  – paragraph 9). It would be advantageous to use detectors to analysis the liquids in order to find the composition of contaminants and optimize methods to reduce contamination.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the coating and developing system, as taught by Yamamoto, with the detectors, taught by Marschke, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Yamamoto and Marschke both teach systems for monitoring dissolved contaminants.
Regarding claim 12, Yamamoto, modified by Marschke, teaches the residual solvent measuring apparatus of claim 11. 
However, Yamamoto, modified by Marschke, does not teach a liquid chemical circulation line connecting the coating unit and the recovering 10unit. 
Marschke teaches a liquid chemical circulation line (a concentrator 27 may be utilized to concentrate the sample in the sample reservoir 16 for recirculation through the detectors – paragraph 
wherein the coating unit (a concentrate line 33 – Fig. 1) receives the liquid chemical in which the sample is dissolved from the recovering unit through the liquid chemical circulation line (concentrate line 33 receives concentrate from the pump 17 and concentrator 27 – Fig. 1) and coats the liquid chemical in which the sample is dissolved on the substrate (the concentrate line 33 sends liquid to the sample reservoir and is capable of coating a substrate – Fig. 1). Marschke teaches it would be advantageous to use a concentrator and recirculate the sample in the sample reservoir 16 to concentrate contaminants that may otherwise escape detection (the pump 17 continues to circulate the concentrate until the contaminant is at a level sufficient for detection – paragraph 14 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cleaning liquid pouring nozzle, as taught by Yamamoto, with the concentrator and recirculation setup, taught by Marschke, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Yamamoto and Marschke both teach systems for monitoring dissolved contaminants.
Regarding claim 13, Yamamoto, modified by Marschke, teaches the residual solvent measuring apparatus of claim 12, 
wherein the recovering unit (a cleaning liquid sucking slit 102 – Fig. 13a) includes a liquid chemical recovery pump (pump 17 – Marschke Fig. 1) for recovering the liquid chemical in which the sample is dissolved (the pump 17 continues to circulate the concentrate until the contaminant is at a level sufficient for detection – Marschke paragraph 14), 
the coating unit liquid chemical ejection pump (“coating unit liquid chemical ejection pump” in interpreted as a structure capable of ejecting liquid) (cleaning liquid source 84 – Fig. 9) for ejecting the 
20until the sample extraction is completed (“until the sample extraction is completed” is interpreted under BRI as a pump capable of supplying liquids until a sample extraction is completed), the liquid chemical recovery pump (pump 17 – Marschke Fig. 1) supplies the recovered liquid chemical in which the sample is dissolved to the liquid chemical ejection pump of the coating unit (the pump 17 continues to circulate the concentrate until the contaminant is at a level sufficient for detection – Marschke paragraph 14) (Marschke teaches a pump 17 is capable of running until a sample extraction is complete).
Regarding claim 15, Yamamoto, modified by Marschke, teaches the residual solvent measuring apparatus of claim 13, wherein the liquid chemical ejection pump (cleaning liquid source 84 – Fig. 9) includes a liquid chemical ejection line valve (valve A – Fig. 9) for 10selectively blocking the liquid chemical ejected through a liquid chemical ejection line (valve A blocks flow from the cleaning liquid source 84 – Fig. 9), and 
the liquid chemical ejection line valve opens while the sample is extracted (valve A is capable of opening and allowing flow to the wafer – column 12 lines 65-67) and closes when the sample extraction is completed (after the wafer W has been cleaned, the valve A is closed – column 12 line 12).
Regarding claim 20, Yamamoto, modified by Marschke, teaches the residual solvent measuring apparatus of claim 11, wherein the 20coating unit and the recovering unit are disposed adjacent to each other (cleaning liquid discharge slit 101 and the cleaning liquid sucking slit 102 as adjacent to each other – Figs. 13a-b).
Claims 6-8 and 16-18  rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, modified by Marschke, in view of Kiyama et al (US20180171278A1 published 06/21/2018; hereinafter Kiyama).
Regarding claim 6, Yamamoto, modified by Marschke, teaches the sample extracting device of claim 2, wherein a liquid chemical supply line (cleaning liquid line – Fig. 13a) supplying the liquid chemical is connected to the coating unit (cleaning liquid line is connected to the cleaning liquid discharge slit 101 – Fig. 13a), 
However, Yamamoto, modified by Marschke, does not teach a liquid chemical supply line valve is provided in the coating unit to selectively block the liquid chemical supplied through the liquid chemical supply line, and when the coating unit receives the liquid chemical in which the sample is 20dissolved through the liquid chemical circulation line, the liquid chemical supply line valve is closed or finely opened.
Kiyama teaches a cell concentration system in which a liquid chemical supply line valve (a pressure regulating valve 21 – Fig. 1A) is provided in the coating unit to selectively block the liquid chemical supplied through the liquid chemical supply line (pressure regulating valve 21 is connected to the inlet of the flow-circulation chamber 2 – Fig. 1A), and 
when the coating unit (an inlet tube 8 of the flow-circulation chamber 2 – Fig. 1A) receives the liquid chemical in which the sample is 20dissolved through the liquid chemical circulation line, the liquid chemical supply line valve is closed or finely opened  (pressure regulating valve 21 is capable of regulating flow to the inlet tube 8 of the flow-circulation chamber 2 – Fig. 1A and paragraph 42). Kiyama teaches that it would be advantageous to use a pressure regulating valve in order to use a controller 22 to automate the flow rate and pressures of the process (paragraph 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the recirculation setup, as taught by Yamamoto as modified by Marschke, by adding a pressure regulating valve to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Yamamoto, Marschke, and Kiyama all teach liquid sample processing devices.
Regarding claim 7, Yamamoto, as modified by Marschke modified by Kiyama, teaches the sample extracting device of claim 6, wherein a liquid chemical output line is provided in the recovering unit (the line from the sample reservoir 16 to the pump 17 – Marschke Fig. 1) to connect a component analyzing device 17015184.0005 for analyzing components of the residual solvent (each detector system would be installed in a location where continuous flow of water could be monitored  – paragraph 9), 
However, Yamamoto, as modified by Marschke modified by Kiyama, does not teach a liquid chemical output line valve is provided in the recovering unit to selectively block the supply to the component analyzing device of the liquid chemical in which the sample is dissolved, and 5the liquid chemical output line valve is closed until the sample recovery is completed.
Kiyama teaches a cell concentration system in which a liquid chemical output line valve is provided in the recovering unit (an on-off valve 18 connected to the outlet of the flow-circulation chamber 2 – Fig. 1A) to selectively block the supply to the component analyzing device of the liquid chemical in which the sample is dissolved (on-off valve 18 is capable of being open or closed to direct flow to a weight sensor 20 – Fig. 1) (weight sensor 20 is capable of measuring concentration of the sample) (a weight sensor 20, which measures the weight of the discharged filtrate and the amount of the filtrate is calculated from the density of the filtrate – paragraph 39), and 5the liquid chemical output line valve is closed until the sample recovery is completed (on-off valve 18 is capable of being close until the concentration step is over – Fig. 5 and paragraph 61). Kiyama also teaches that it would be advantageous to use on-off valve 18 to take measurement in order to use multiple concentration modules and increase throughput.
It would have been obvious to one of ordinary skill in the art before the effective filing date to rearrange the detectors to the end of the sample valve 25 (Marschke Fig. 1), as taught by Yamamoto as modified by Marschke as modified by Kiyama, in order to use multiple concentrators, taught by Kiyama, to gain the advantages above. One of ordinary skill would have expected that this modification could 
Regarding claim 8, Yamamoto, modified by Marschke, teaches the sample extracting device of claim 7, wherein a recovered liquid chemical (some of the components of the resist film dissolve in water – Yamamoto column 2 line 12) in which the sample is dissolved is output to the component analyzing device 10in a concentrated state (the pump 17 continues to circulate the concentrate until the contaminant is at a level sufficient for detection – Marschke paragraph 14).
Regarding claim 16, Yamamoto, modified by Marschke, teaches the residual solvent measuring apparatus of claim 12, wherein a liquid chemical supply line (cleaning liquid line – Fig. 13a) supplying the liquid chemical is connected to the coating unit (cleaning liquid line is connected to the cleaning liquid discharge slit 101 – Fig. 13a), 
However, Yamamoto, modified by Marschke, does not teach a liquid chemical supply line valve is provided in the coating unit to selectively block the liquid chemical supplied through the liquid chemical supply line, and when the coating unit receives the liquid chemical in which the sample is 20dissolved through the liquid chemical circulation line, the liquid chemical supply line valve is closed or finely opened.
Kiyama teaches a cell concentration system in which a liquid chemical supply line valve (a pressure regulating valve 21 – Fig. 1A) is provided in the coating unit to selectively block the liquid chemical supplied through the liquid chemical supply line (pressure regulating valve 21 is connected to the inlet of the flow-circulation chamber 2 – Fig. 1A), and when the coating unit (an inlet tube 8 of the flow-circulation chamber 2 – Fig. 1A) receives the liquid chemical in which the sample is 20dissolved through the liquid chemical circulation line, the liquid chemical supply line valve is closed or finely opened (pressure regulating valve 21 is capable of regulating flow to the inlet tube 8 of the flow-circulation chamber 2 – Fig. 1A and paragraph 42). Kiyama teaches that it would be advantageous to use 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the recirculation setup, as taught by Yamamoto as modified by Marschke, by adding a pressure regulating valve to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Yamamoto, Marschke, and Kiyama all teach liquid sample processing devices.
Regarding claim 17, Yamamoto, as modified by Marschke modified by Kiyama, teaches the residual solvent measuring apparatus of claim 16, wherein a liquid chemical output line is provided in the recovering unit (the line from the sample reservoir 16 to the pump 17 – Marschke Fig. 1) to connect a component 20015184.0005analyzing device for analyzing components of the residual solvent (each detector system would be installed in a location where continuous flow of water could be monitored  – paragraph 9), 
However, Yamamoto, as modified by Marschke modified by Kiyama, does not teach a liquid chemical output line valve is provided in the recovering unit to selectively block the supply to the component analyzing device of the liquid chemical in which the sample is dissolved, and 5the liquid chemical output line valve is closed until the sample recovery is completed.
Kiyama teaches a cell concentration system in which a liquid chemical output line valve is provided in the recovering unit (an on-off valve 18 connected to the outlet of the flow-circulation chamber 2 – Fig. 1A) to selectively block the supply to the component analyzing device of the liquid chemical in which the sample is dissolved (on-off valve 18 is capable of being open or closed to direct flow to a weight sensor 20 – Fig. 1) (weight sensor 20 is capable of measuring concentration of the sample) (a weight sensor 20, which measures the weight of the discharged filtrate and the amount of the filtrate is calculated from the density of the filtrate – paragraph 39), and 5the liquid chemical output line valve is closed until the sample recovery is completed (on-off valve 18 is capable of being close until 
It would have been obvious to one of ordinary skill in the art before the effective filing date to rearrange the detectors to the end of the sample valve 25 (Marschke Fig. 1), as taught by Yamamoto as modified by Marschke as modified by Kiyama, in order to use multiple concentrators, taught by Kiyama, to gain the advantages above. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success all teach liquid sample processing devices.
Regarding claim 18, Yamamoto, modified by Marschke, teaches the residual solvent measuring apparatus of claim 17, wherein a recovered liquid chemical (some of the components of the resist film dissolve in water – Yamamoto column 2 line 12) in which the sample is dissolved is output to the component 10analyzing device in a concentrated state (the pump 17 continues to circulate the concentrate until the contaminant is at a level sufficient for detection – Marschke paragraph 14).
Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, modified by Marschke, in view of Jansen (US20160304939A1 published 06/21/2018).
Regarding claim 4, Yamamoto, modified by Marschke, teaches the sample extracting device of claim 3.
However, Yamamoto, modified by Marschke, does not teach wherein a first liquid chemical circulation line valve is provided for selectively blocking, the supply of the liquid chemical in which the sample is dissolved, from the liquid chemical recovery pump to the liquid chemical ejection pump, the first liquid chemical circulation line valve opens when the liquid chemical recovery pump recovers the liquid chemical in which the sample is dissolved, and closes when the collection of the sample is completed.

the first liquid chemical circulation line valve opens (valve 352 is open in the conduit loop 346 – paragraph 175) when the liquid chemical recovery pump (a pump 348 – Fig. 6) recovers the liquid chemical in which the sample is dissolved (loop 346 is completely filled with sample fluid – paragraph 175), and closes when the collection of the sample is completed (valve 350 is capable of being closed after the process – Table 1). Jansen teaches that it would be advantageous to use a valve in the circulation line in order to gain the ability to add a bypass for a detector system to monitor microbes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the concentrator flow path, as taught by Yamato as modified by Marschke, with the addition of a valve, taught by Jansen, to gain the additional function. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Yamato, Marschke, and Jansen all teach liquid sample processing systems. 
Regarding claims 9, Yamamoto, modified by Marschke, teaches the sample extracting device of claim 3.
However, Yamamoto, modified by Marschke, does not teach wherein the liquid chemical ejection pump includes a second liquid chemical circulation line valve for selectively blocking the supply of the liquid chemical in which the sample is dissolved, and the second liquid chemical circulation line valve opens when the liquid chemical recovery pump recovers the liquid chemical in which the sample is dissolved.

the second liquid chemical circulation line valve opens when the liquid chemical recovery pump (pump 348 – Fig. 6) recovers the liquid chemical in which the sample is dissolved (the colouring agent is mixed with the fluid by circulating the fluid in loop 346 for a certain amount of time. This is achieved by closing all valves except 350 and 352 – paragraph 178). Jansen teaches that it would be advantageous to use a second valve in the circulation line in order to gain the function of using colouring agents for a detector system to monitor microbes (paragraph 180). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the concentrator flow path, as taught by Yamato as modified by Marschke, with the addition of a second valve, taught by Jansen, to gain the additional function. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Yamato, Marschke, and Jansen all teach liquid sample processing systems. 
Regarding claims 14, Yamamoto, modified by Marschke, teaches the residual solvent measuring apparatus of claim 13.
However, Yamamoto, modified by Marschke, does not teach wherein a first liquid chemical circulation line valve is provided for selectively blocking, the supply of the liquid chemical in which the sample is dissolved, from the liquid chemical recovery pump to the liquid chemical ejection pump, the first liquid chemical circulation line valve opens when the liquid chemical recovery pump recovers the liquid chemical in which the sample is dissolved, and closes when the collection of the sample is completed.

the first liquid chemical circulation line valve (valve 350 in the conduit loop 346 – Fig. 6) opens when the liquid chemical recovery pump (a pump 348 – Fig. 6) recovers the liquid chemical in which the sample is dissolved (loop 346 is completely filled with sample fluid – paragraph 175), and closes when the collection of the sample is completed (valve 350 is capable of being closed after the process – paragraph 180).  Jansen teaches that it would be advantageous to use a valve in the circulation line in order to gain the ability to add a bypass for a detector system to monitor microbes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the concentrator flow path, as taught by Yamato as modified by Marschke, with the addition of a valve, taught by Jansen, to gain the additional function. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Yamato, Marschke, and Jansen all teach liquid sample processing systems. 
Regarding claim 19, Yamamoto, modified by Marschke, teaches the residual solvent measuring apparatus of claim 13.
However, Yamamoto, modified by Marschke, does not teach wherein the liquid chemical ejection pump includes a second liquid chemical circulation line valve for selectively blocking the supply of the liquid chemical in which the sample is dissolved, and the second liquid chemical circulation line valve opens when the liquid chemical recovery pump recovers the liquid chemical in which the sample is dissolved.

the second liquid chemical circulation line valve opens when the liquid chemical recovery pump (pump 348 – Fig. 6) recovers the liquid chemical in which the sample is dissolved (the colouring agent is mixed with the fluid by circulating the fluid in loop 346 for a certain amount of time. This is achieved by closing all valves except 350 and 352 – paragraph 178). Jansen teaches that it would be advantageous to use a second valve in the circulation line in order to gain the function of using colouring agents for a detector system to monitor microbes (paragraph 180). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the concentrator flow path, as taught by Yamato as modified by Marschke, with the addition of a second valve, taught by Jansen, to gain the additional function. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Yamato, Marschke, and Jansen all teach liquid sample processing systems. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.S./Examiner, Art Unit 1796                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797